Citation Nr: 0925371	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include as secondary to service connected 
right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had service in the Army Reserves from 1974 to 
1996 with active service in August 1985 and from December to 
January 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In an April 2007 decision, the Board found  that new and 
material evidence had been received for the claim of service 
connection for a psychiatric disorder and therefore reopened 
the claim. The issue of entitlement to service connection was 
remanded to the RO for further development and readjudication 
on a de novo basis.

For reasons discussed below the appeal is  again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

On the report of the Veteran's latest VA psychiatric 
examinations in May 2008 and January 2009 reference was made 
to a VA day treatment note dated in May 2008 which is not in 
the claims file. Moreover, in the report of the May 2008 
examination it was said that the Veteran had been 
participating in the day treatment program for "over a 
year" but no records reflecting such treatment subsequent to 
November 16, 2007 are currently in the claims folder.  The 
Board notes that this is significant because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992). VA is required to 
obtain these records. See 38 U.S.C.A. § 5103A(b-c) (West 2002 
Supp. 2008 ); 38 C.F.R. § 3.159(b-c) (2008).


Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
clinical records reflecting psychiatric 
treatment/counseling at the day care 
program of the VA Medical Center in 
Montgomery, Alabama, subsequent to 
November 16, 2007.  All records 
obtained should be associated with the 
claims folder.  

2.	Then, the RO should again adjudicate 
the issues of entitlement to service 
connection for psychiatric disability, 
to include as secondary to the service 
connected right wrist disability. If 
this benefit remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




